By the Court, Rhodes, J.:
Elizabeth Keller died, leaving a will by which she devised and bequeathed all her real and personal property, except her wearing apparel, to her grandson, Michael Keller. The devisee was appointed administrator, with the will annexed, took charge of the estate, collected rents, etc., and died without having filed an account of his administration. The plaintiff was appointed as the administrator de bonis non of Elizabeth Keller’s estate, and the defendant was appointed as the administrator of Michael Keller’s estate. The plaintiff, as administrator, presented to the defendant the claim of the estate of Elizabeth Keller against the estate of Michael Keller, for the money and personal property of the estate of Elizabeth Keller, which had been received by Michael Keller; and the claim having been rejected by the defendant, this action was commenced. The Court rendered judgment for the plaintiff, and afterward, on the defendant’s motion, granted a new trial on a statement which is worthy of great commendation, for the brevity and clearness with which it states the facts which were admitted or proven in the case.
The grounds on which the new trial was granted are not stated. We shall, therefore, notice the points of the respondent.
The first and second points are: That as the subject matter of the action involves the settlement of the account of Michael Keller, as the administrator of the estate of Elizabeth Keller, jurisdiction pertains exclusively to the Probate Court.
We are referred to no provision of the Probate Act, which authorizes the Probate Court to cite the administrator of an administrator, to settle the account of his intestate with the estate of which he was the administrator, and, after a careful examination of the Act, we find none which confers that *125authority. The power must be lodged in some tribunal, to require such an account to be taken and settled; and if the Probate Court does not possess it, it must reside in the District Court, as a branch of its equitable jurisdiction. Those who are interested in the estate have an undoubted right to recover from the administrator the money and property remaining in his hands, which belong to the estate; and in order to ascertain the amount of such money and property, an account must be taken. Proceedings having that object in view, bear clearly marked equitable features, and jurisdiction thereof pertains to the District Court; and that Court has competent authority to hear and determine the matter, unless the Probate Court possesses the exclusive jurisdiction. While the Probate Court possesses generally probate jurisdiction, as was said In Matter of Will of Bowen, 34 Cal. 688, and Gurnee v. Maloney, 38 Cal. 87, yet it is not said in those cases, nor in view of the language of the section of the Constitution conferring probate jurisdiction can it be held, that the Probate Court has jurisdiction of all matters relating to the estates of deceased persons. The clause of section eight, Article VI, of the Constitution, conferring jurisdiction, is as follows: “The County Judges shall also hold in their respective counties Probate Courts, and perform such duties as Probate Judges as may be prescribed by law.” The aid of the statute is requisite, in order to afford the Probate Courts the necessary means — to prescribe the mode—for the exercise of their jurisdiction. The statute might, perhaps with propriety, have provided for the determination, by the Probate Courts, of controversies like that at bar; but that it has not so provided is a sufficient ground for holding that the Court has no jurisdiction to cite the administrator, and compel a settlement of his intestate’s account with the estate which had been in his charge.
The third point is: That the plaintiff’s only remedy is a suit on Michael Keller’s bond as administrator. Conceding *126that an action on the bond might be maintained, we see no ground for holding that such remedy is his sole remedy; and even in that action the taking of the account would be indispensable to a recovery on the bond. In the authority cited in support of this position, that point was not presented, discussed, or decided.
The fourth point presents a question of fact, and upon an examination of the statement on new trial, it does not appear to be well taken.
The fifth point involves the sixth, and cannot be sustained unless the latter is maintainable. They relate to the construction of the will of Elizabeth Keller. The words of the will are: “I hereby give, devise, and bequeath all my real and personal property, with the exception of my wearing apparel, to my grandson, Michael Keller.” The testatrix left children surviving her, and who still survive, of the age of twenty-one years and upwards. Michael Keller’s fathei’, who was a son of the testatrix, died before said will was made. The testatrix mentioned none of her children in her will. The defendant’s position is, that the omission on the part of the testatrix, to provide in her will for her children, was intentional, and in support of it he argues, that as the testatrix mentions her grandson, it must be held as a matter of construction, that her children were brought to her recollection, and that therefore her omission to provide for them in. her will was intentional. The argument cannot be supported on principle, and no authority has been brought to our notice which sustains it.
Order reversed and cause remanded.